 
Exhibit 10.45
 
GUARANTY
 
THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of September 4, 2002, is entered into
by each of Teleservices Management Company, a Delaware corporation, Teleservices
Technology Company, a Delaware corporation, RMH Interactive Technologies, LLC, a
Delaware limited liability company, RMH Teleservices International, Inc., a
corporation organized under the laws of New Brunswick, Canada, 515963 N.B. Inc.,
a corporation organized under the laws of New Brunswick, Canada, and 516131 N.B.
Inc., a corporation organized under the laws of New Brunswick, Canada (each, a
“Guarantor” and, collectively, “Guarantors”), in favor of Foothill Capital
Corporation, a California corporation (the “Lender”).
 
RECITALS
 
WHEREAS, RMH Teleservices, Inc., a Pennsylvania corporation (“Borrower”), has
entered into a Loan and Security Agreement, dated as of September 4, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), with Lender;
 
WHEREAS, it is a condition precedent to the extension of credit by Lender under
the Loan Agreement that Guarantors shall have executed and delivered this
Guaranty; and
 
WHEREAS, Guarantors will obtain benefits from the extension of credit to
Borrower under the Loan Agreement and, accordingly, desire to execute this
Guaranty in order to satisfy the conditions described in the preceding
paragraph.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Lender to extend credit
to, and issue letters of credit for the account of Borrower pursuant to the Loan
Agreement, each of Guarantors hereby agrees, for the benefit of the Guaranteed
Party, as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1    Loan Agreement Definitions.
 
Unless otherwise defined herein or the context otherwise requires, terms used in
this Guaranty, including its preamble and recitals, have the meanings provided
in the Loan Agreement.
 
Section 1.2    Certain Terms.
 
The following terms when used in this Guaranty shall have the following
meanings:





--------------------------------------------------------------------------------

 
“Avoidable Payment” has the meaning assigned to that term in Section 4.1(c).
 
“Bankruptcy Code” means (i) the United States Bankruptcy Code, (ii) the
Bankruptcy and Insolvency Act (Canada), or (iii) the Companies’ Creditors
Arrangement Act (Canada), as applicable and as in effect from time to time or
any similar legislation in a relevant jurisdiction.
 
“Borrower” has the meaning assigned to such term in the Recitals to this
Guaranty.
 
“Contractual Obligations”, as applied to any Person, means any provision of any
security issued by such Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which such Person
is a party or by which it or any of its properties or assets is subject or
bound.
 
“Governmental Authority” means any federal, state, local, provincial, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
 
“Guaranteed Obligations” means the Obligations of Borrower under the Loan
Documents, including all obligations and liabilities of Borrower in respect of
the unpaid principal of and interest on the Advances and all other obligations
and liabilities of Borrower (including, without limitation, interest accruing
after the maturity of the Advances and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Loan Agreement or the other Loan Documents, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all attorneys’ fees and
disbursements).
 
“Guaranteed Party” means the Lender.
 
“Guarantor” and “Guarantors” have the meanings ascribed to such terms in the
introduction to this Guaranty.
 
“Guarantor’s Conditional Rights” has the meaning assigned to that term in
Section 4.1(a).
 
“Guaranty” has the meaning assigned to that term in the introduction to this
Guaranty.
 
“Lender” has the meaning assigned to that term in the introduction to this
Guaranty.
 
“Loan Agreement” has the meaning assigned to that term in the Recitals to this
Guaranty.
 
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Guarantors and Borrower, taken as a whole, (b) a material
impairment of the ability of any Guarantor to perform its obligations hereunder
or under any of the Loan Documents to which it is a party or of Lender Group’s
ability to enforce the Guaranteed Obligations or realize upon the



2



--------------------------------------------------------------------------------

 
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of any Guarantor.
 
“Requirements of Law” shall mean, as to any Person, any law, treaty, statute,
rule or regulation, or a final and binding determination of an arbitrator or a
determination of a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject or bound.
 
Section 1.3    Other Interpretive Provisions.
 
Except as otherwise expressly provided herein, the rules of interpretation set
forth in Section 1.4 of the Loan Agreement shall apply mutatis mutandis to this
Guaranty.
 
ARTICLE II
GUARANTY PROVISIONS
 
Section 2.1    Guaranty.
 
(a)    Each Guarantor, jointly and severally, hereby unconditionally, absolutely
and irrevocably guarantees the full and punctual payment and performance when
due, whether at stated maturity, by declaration, acceleration, demand, required
prepayment, or otherwise, of all the Guaranteed Obligations.
 
(b)    Each Guarantor, jointly and severally, agrees to pay to the Guaranteed
Party, with or without notice or demand, and to indemnify and hold harmless the
Guaranteed Party from and against, any and all costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel and reasonable
allocated costs of internal counsel) incurred or expended by the Guaranteed
Party in connection with any of the Guaranteed Obligations of Borrower or the
collection thereof, and in connection with the enforcement or preservation of
any rights under, or provisions of, this Guaranty.
 
(c)    Each Guarantor shall be jointly and severally liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty voidable under applicable law relating to fraudulent
obligations, fraudulent conveyance, or fraudulent transfer under applicable law
(including, without limitation, under Section 548 of the United States
Bankruptcy Code or any similar provision under applicable law), and not for any
greater amount.
 
(d)    Each Guarantor shall be liable for the payment and performance of the
Guaranteed Obligations as a primary obligor and not merely as a surety.
 
(e)    This Guaranty constitutes a guaranty of payment and performance, and not
merely of collection.
 
(f)    Each Guarantor guarantees that the Guaranteed Obligations will be paid
and performed strictly in accordance with the terms of the Loan Documents under
which they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction



3



--------------------------------------------------------------------------------

 
affecting any of the terms of the Loan Documents or the rights of the Guaranteed
Party with respect thereto.
 
(g)    This Guaranty is a continuing guaranty and shall apply to all Guaranteed
Obligations whether existing now or in the future and shall remain in full force
and effect until the indefeasible payment and performance in full of the
Guaranteed Obligations and all other amounts payable under this Guaranty.
 
Section 2.2    Acceleration of Guaranty
 
Subject to Section 2.1(c), each Guarantor agrees that, if an Event of Default of
the nature set forth in Section 8.4 or 8.5 of the Loan Agreement occurs, all of
the Guaranteed Obligations shall, as set forth in Section 9.1(a) of the Loan
Agreement, be immediately due and payable, and, accordingly such Guarantor shall
pay to the Guaranteed Party forthwith the amount of the Guaranteed Obligations.
 
Section 2.3    Guaranty Absolute.
 
(a)    The liability of each Guarantor under this Guaranty is irrevocable,
absolute, independent and unconditional and is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations, whether executed
by such Guarantor or by any other Person, and the liability of each Guarantor
hereunder shall not be affected or impaired by any circumstances or occurrence
whatsoever, including, without limitation: (i) any other guaranty or undertaking
or maximum liability of a guarantor or of any other Person as to the Guaranteed
Obligations, (ii) any payment on or in reduction of any such other guaranty or
undertaking, (iii) any revocation or release of any obligations of any other
guarantor of any of the Guaranteed Obligations, (iv) any payment made to the
Guaranteed Party on the Guaranteed Obligations which the Guaranteed Party repays
to Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
hereby waives any right to the deferral or modification of such Guarantor’s
obligations hereunder by reason of any such proceeding, (v) any action or
inaction by the Guaranteed Party as contemplated in Section 2.3(c) hereof, (vi)
any invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations, any security therefor (including the lack of attachment
or perfection of a security interest in any collateral which secures any of the
Guaranteed Obligations, or any other impairment of collateral), or any of the
Loan Documents, or (vii) any other circumstance which might otherwise constitute
a defense available to, or a legal or equitable discharge of, Borrower, any
Guarantor, any other guarantor or any surety.
 
(b)    The obligations of each Guarantor under this Guaranty are independent of
the Guaranteed Obligations of Borrower and any other guarantor of any of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against such Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against Borrower or such other guarantor or
whether Borrower, Guarantor or such other guarantor is joined in any such action
or actions. Any payment by Borrower or other circumstances which operates to
toll any statute of limitations as to Borrower shall operate to toll the statute
of limitations as to Guarantors.



4



--------------------------------------------------------------------------------

 
(c)    Each Guarantor authorizes the Guaranteed Party, without notice to or
further assent by such Guarantor, and without affecting such Guarantor’s
liability hereunder (regardless of whether any subrogation or similar right that
such Guarantor may have or any other right or remedy of such Guarantor is
extinguished or impaired), from time to time to do any or all of the following:
 
(i)        renew, alter, extend, accelerate, or otherwise change the time,
place, manner or terms of payment or performance of, or any other term of, any
of the Guaranteed Obligations (including increase or decrease of the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof;
 
(ii)       take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing the Guaranteed Obligations
or any liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset thereagainst;
 
(iii)      exercise in such manner and order as they elect in their sole
discretion or refrain from exercising any rights or remedies against Borrower,
such Guarantor, any other guarantor of any of the Guaranteed Obligations, or any
Subsidiary thereof, or otherwise act or refrain from acting;
 
(iv)       release, add or substitute any one or more endorsers, such Guarantor,
any other guarantor of any of the Guaranteed Obligations, Borrower or other
obligor;
 
(v)        settle, compromise, release or discharge, or accept or refuse any
offer of payment or performance with respect to, or substitutions for, any of
the Guaranteed Obligations, any security therefor, or any agreement relating
thereto and/or subordinate the payment of all or any part thereof to the payment
of any other obligations (whether due or not) of Borrower to creditors of
Borrower;
 
(vi)       except as otherwise required by the Loan Agreement, apply any sums by
whomsoever paid or howsoever realized to any of the Guaranteed Obligations as
the Guaranteed Party may elect in its sole discretion, regardless of what
Guaranteed Obligations remain unpaid or of whether or not such Guaranteed
Obligations are secured or guaranteed;
 
(vii)     consent to or waive any breach of, or any act, omission or default
under, any of the Loan Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Loan
Documents or any of such other instruments or agreements;
 
(viii)    act or fail to act in any manner referred to in this Guaranty which
may deprive such Guarantor of its right to subrogation against Borrower to
recover any payments made pursuant to this Guaranty; and/or



5



--------------------------------------------------------------------------------

 
(ix)    otherwise deal with Borrower, such Guarantor, any other guarantor of any
of the Guaranteed Obligations, and/or any security as the Guaranteed Party may
elect in its sole discretion.
 
Section 2.4    Certain Waivers.
 
Each Guarantor irrevocably and unconditionally hereby waives:
 
(a)      any right to require the Guaranteed Party, to: (i) proceed against
Borrower, any other guarantor of any of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any Collateral or any other security
held from Borrower, any such other guarantor or any other Person, or (iii)
pursue any other remedy in the power of the Guaranteed Party whatsoever;
 
(b)      the right to have the property of Borrower, such Guarantor or any other
guarantor of any of the Guaranteed Obligations first applied to the discharge of
the Guaranteed Obligations or any part thereof;
 
(c)      any notices, demands, promptness, diligence, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under any of the Loan
Documents, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrower, and any other notice with respect to any of the Guaranteed
Obligations, this Guaranty or any other Loan Document;
 
(d)      the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof;
 
(e)      any requirement of marshaling or any other principle of election of
remedies;
 
(f)      any right to assert against the Guaranteed Party any defense (legal or
equitable), setoff, counterclaim and other right that such Guarantor may now or
any time hereafter have against Borrower or any other guarantor of any of the
Guaranteed Obligations;
 
(g)      any rights to setoffs, recoupments and counterclaims;
 
(h)      any right to revoke or terminate this Guaranty;
 
(i)      any defenses based on or arising out of any change, reorganization,
restructuring or termination of the corporate or organizational structure or
existence of Borrower, any Guarantor, any of their Subsidiaries or any other
guarantor of any of the Guaranteed Obligations and to any corresponding
restructuring of the Guaranteed Obligations;
 
(j)      any defense arising by reason of or based on the incapacity, lack of
authority or any disability of Borrower or any other guarantor of any of the
Guaranteed Obligations;



6



--------------------------------------------------------------------------------

 
(k)      any defense arising by reason of or based on the lack of validity or
the unenforceability or the illegality of all or any of the Guaranteed
Obligations, any Loan Documents or any other agreement or instrument relating
thereto;
 
(l)       any defense that at any time may be available to such Guarantor by
virtue of any valuation, stay, moratorium or other law now or hereafter in
effect;
 
(m)     any and all suretyship defenses, including, but not limited to, (1)
surrender, release, exchange, substitution, dealing with or taking any
additional collateral, (2) abstaining from taking advantage of or realizing upon
any security interest or other guaranty, and (3) any impairment of collateral,
including, but not limited to, failure to perfect a security interest in the
collateral; and
 
(n)      any defense based on or arising out of any defense of Borrower, any
other guarantor of any of the Guaranteed Obligations or any other party other
than the indefeasible payment and performance in full of the Guaranteed
Obligations.
 
Section 2.5     Bankruptcy; No Discharge.
 
(a)      Without limiting this Guaranty, this Guaranty shall not be discharged
or otherwise affected by any bankruptcy, reorganization or similar proceeding
commenced by or against Borrower or any other guarantor of any of the Guaranteed
Obligations, including (i) any discharge of, or bar or stay against collecting,
all or any part of the Guaranteed Obligations in or as a result of any such
proceeding, whether or not assented to by the Guaranteed Party, (ii) any
disallowance of all or any portion of any claim for repayment of the Guaranteed
Obligations, (iii) any use of cash or other collateral in any such proceeding,
(iv) any agreement or stipulation as to adequate protection in any such
proceeding, (v) any failure by the Guaranteed Party to file or enforce a claim
against Borrower or any other guarantor of any of the Guaranteed Obligations or
its estate in any bankruptcy or reorganization case, (vi) any amendment,
modification, stay or cure of the Guaranteed Party’s rights that may occur in
any such proceeding, (vii) any election by the Guaranteed Party under Section
1112(b)(2) of the United States Bankruptcy Code (or any similar provision under
applicable law), or (viii) any borrowing or grant of a Lien under Section 364 of
the United States Bankruptcy Code (or any similar provision under applicable
law). Each Guarantor understands and acknowledges that by virtue of this
Guaranty, it has specifically assumed any and all risks of any such proceeding
with respect to Borrower and any other guarantor of any of the Guaranteed
Obligations.
 
(b)      Notwithstanding anything to the contrary herein contained, this
Guaranty (and any Lien on the collateral securing this Guaranty or the
Guaranteed Obligations) shall continue to be effective or be reinstated, as the
case may be, if at any time any payment or any part thereof, of any or all of
the Guaranteed Obligations is rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be restored or returned by the
Guaranteed Party in connection with any bankruptcy, reorganization or similar
proceeding involving Borrower, any other guarantor or otherwise, if the proceeds
of any such collateral are required to be returned by the Guaranteed Party under
any such circumstances, or if the Guaranteed Party elects to return any such
payment or proceeds or any part thereof in its sole discretion, all as though
such payment had not been made or such proceeds not been received.



7



--------------------------------------------------------------------------------

 
ARTICLE III
ACKNOWLEDGMENTS
 
Section 3.1    Benefits.
 
Each Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the agreements, waivers and acknowledgments set forth herein are knowingly
made in contemplation of such benefits and acknowledgments.
 
Section 3.2    Relevant Information.
 
Each Guarantor acknowledges and assumes all responsibility for being and keeping
itself informed of Borrower’s financial condition, operations, assets,
properties and prospects now and in the future, and of all other circumstances
bearing upon the risk of nonpayment or nonperformance of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and such Guarantor agrees that the Guaranteed
Party shall not have any duty to advise or inform such Guarantor of information
known to it regarding such circumstances or risk or relating to the financial
condition, operations, assets, properties or prospects of Borrower now or in the
future.
 
ARTICLE IV
SUBROGATION AND SUBORDINATION
 
Section 4.1    Subrogation.
 
(a)    Each Guarantor hereby waives any claim, right or remedy, and it agrees
that it will not exercise any such claim, right or remedy, which it may now have
or may hereafter acquire or have against Borrower, any of Borrower’s assets or
any other guarantor of any of the Guaranteed Obligations that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty or any of the other Loan Documents (as such claims, rights
and remedies being referred to collectively as such “Guarantor’s Conditional
Rights”), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of the Guaranteed Party or any other
guarantor of any of the Guaranteed Obligations, or any collateral which the
Guaranteed Party now has or hereafter acquires for the Guaranteed Obligations,
whether or not such claim, right or remedy arises in equity or under contract,
statute or common law, by any payment made hereunder or otherwise, including,
without limitation, the right to take or receive from Borrower or any other
guarantor of any of the Guaranteed Obligations, directly or indirectly, in cash
or other property or by setoff or in any other manner, payment or security on
account of such claim, right or remedy, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid and performed in full and the Commitments shall have expired
or terminated.
 
(b)    If, notwithstanding Section 4.1(a), any amount shall be paid to any
Guarantor on account of any of such Guarantor’s Conditional Rights and either
(i) such amount is paid to such Guarantor at any time when the Guaranteed
Obligations shall not have been paid



8



--------------------------------------------------------------------------------

 
or performed in full, or (ii) regardless of when such amount is paid to such
Guarantor any payment made by Borrower to the Guaranteed Party is at any time
determined to be an Avoidable Payment, then such amount paid to such Guarantor
shall be deemed to be held in trust for the benefit of the Guaranteed Party and
shall forthwith be paid to the Guaranteed Party to be credited and applied to
the Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
 
(c)    To the extent that any of the provisions of this Section 4.1 shall not be
enforceable, each Guarantor agrees that until such time as the Guaranteed
Obligations have been indefeasibly paid and performed in full and the period of
time has expired during which any payment made by Borrower, any Guarantor or any
other guarantor of any of the Guaranteed Obligations to the Guaranteed Party may
be subsequently invalidated, declared to be fraudulent or preferential, set
aside, or required to be repaid by the Guaranteed Party or paid over to a
trustee, receiver, or any other Person, whether under any bankruptcy act or
otherwise (any such payment being hereafter referred to as an “Avoidable
Payment”), such Guarantor’s Conditional Rights to the extent not validly waived
shall be subordinate to the Guaranteed Party’s right to full payment and
performance of the Guaranteed Obligations, and such Guarantor shall not enforce
nor seek to enforce any of such Guarantor’s Conditional Rights until such time
as the Guaranteed Obligations have been indefeasibly paid and performed in full
and the period of time has expired during which any payment made by Borrower,
any Guarantor or any other guarantor of any of the Guaranteed Obligations to the
Guaranteed Party may be determined to be an Avoidable Payment.
 
Section 4.2    Subordination of Other Obligations.
 
Any indebtedness of Borrower now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by any Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for the Guaranteed Party
and shall forthwith be paid over to the Guaranteed Party to be credited and
applied against the Guaranteed Obligations, but without affecting, impairing or
limiting in any manner the liability of any Guarantor under any other provisions
of this Guaranty.
 
ARTICLE V
PAYMENTS
 
Section 5.1    Payments Generally.
 
All payments to be made by any Guarantor to or for the account of the Guaranteed
Party shall be made without condition or deduction for any counterclaim,
defense, recoupment or set-off and in accordance with Section 2.4 of the Loan
Agreement.
 
Section 5.2    Payments Free and Clear of Taxes, etc.
 
(a) The provisions of Section 16.11(e) of the Loan Agreement are hereby
incorporated by reference into this Guaranty as if fully stated herein, except
that each reference



9



--------------------------------------------------------------------------------

 
to the “Borrower” contained therein shall be deemed to be a reference to the
“Guarantors” for purposes of this Guaranty.
 
(b) Each Guarantor shall pay any present or future stamp or documentary taxes or
any other sales, excise, or property taxes, charges, or similar levies which
arise from any payment made hereunder or from the execution, delivery, or
registration of, or otherwise with respect to, this Guaranty (hereinafter
referred to as “Other Taxes”).
 
(c) If any Guarantor shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Guaranteed
Party, such Guarantor shall also pay to the Guaranteed Party, at the time
interest is paid, such additional amount that the Guaranteed Party specified is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Guaranteed Party
would have received if such Taxes or Other Taxes had not been imposed.
 
(d) Each Guarantor hereby, jointly and severally, indemnifies and holds harmless
the Guaranteed Party for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.2) paid by the Guaranteed Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided, however, that the Guaranteed Party agrees to contest in good faith any
Taxes or Other Taxes that the Guaranteed Party, in its sole discretion, believes
have been incorrectly asserted. A certificate as to the amount demanded by the
Guaranteed Party, absent manifest error, shall be binding and conclusive.
 
(e) Without prejudice to the survival of any other agreement of Guarantors
hereunder, the agreements and obligations of Guarantors contained in this
Section 5.2 shall survive the payment in full of the Guaranteed Obligations.
 
ARTICLE V
IREPRESENTATIONS AND WARRANTIES
 
Each Guarantor hereby represents and warrants to the Guaranteed Party that:
 
Section 6.1    Existence.
 
Such Guarantor: (a) is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or formation; (b) has the
necessary power to own its assets and to transact the business in which it is
now engaged; and (c) is duly qualified as a foreign corporation or other
business entity, as the case may be, and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except in jurisdictions where the failure
to be so qualified or in good standing could not reasonably be expected to
result in a Material Adverse Change.



10



--------------------------------------------------------------------------------

 
Section 6.2    Power; Authorization.
 
Such Guarantor has the necessary power, authority and legal right to execute,
deliver and perform this Guaranty and has taken all necessary action to
authorize its guaranty hereunder on the terms and conditions hereof and its
execution, delivery and performance of this Guaranty. This Guaranty has been
executed and delivered by a duly authorized officer or partner, as the case may
be, of such Guarantor.
 
Section 6.3    Binding Effect.
 
This Guaranty constitutes the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).
 
Section 6.4    No Consents, Approvals, Etc.
 
No consent of any other Person including, without limitation, stockholders or
partners and creditors of such Guarantor, and no license, permit, order,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
(a) by such Guarantor in connection with this Guaranty, (b) for the execution,
delivery, performance of this Guaranty by such Guarantor or (c) for the
legality, validity, binding effect or enforceability of this Guaranty, except
for such consents, licenses, permits, approvals, authorizations, exemptions,
notices, reports, registrations filings and declarations as are in full force
and effect as of the date hereof.
 
Section 6.5    No Conflict.
 
The execution, delivery and performance of this Guaranty do not and will not (a)
violate any provision of any Requirement of Law applicable to such Guarantor,
(b) violate any provision of the certificate or articles of incorporation or
other formation or charter document or bylaws (or equivalent organizational
documents) of such Guarantor, (c) violate any order, judgment, writ, injunction
or decree of any court or Governmental Authority binding on such Guarantor, (d)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of such Guarantor, (e)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Guarantor (other than any Liens created under any
of the Loan Documents in favor of the Guaranteed Party), or (f) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such Guarantor, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
the Guaranteed Party.
 
Section 6.6    Compliance with Law.
 
Such Guarantor is in compliance with all applicable Requirements of Law, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change.



11



--------------------------------------------------------------------------------

 
Section 6.7    Contractual Obligations.
 
Neither such Guarantor nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to result in
a Material Adverse Change.
 
Section 6.8    Litigation.
 
Other than those matters disclosed on Schedule 5.10 of the Loan Agreement, there
are no actions, suits, or proceedings pending or, to the best knowledge of such
Guarantor, threatened against such Guarantor or any of its Subsidiaries, except
for (a) matters that are fully covered by insurance (subject to customary
deductibles), and (b) matters arising after the Closing Date that, if decided
adversely to such Guarantor or any of its Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
 
Section 7.1    Amendments, Etc.
 
No amendment, modification, termination or waiver of any provision of this
Guaranty, and no consent to any departure by Guarantors therefrom, shall in any
event be effective unless the same shall be in writing and signed by such
Guarantor and consented to by the Guaranteed Party, and then such amendment,
modification, waiver or consent shall be effective only in the specific
instance, and for the specific purpose for which given.
 
Section 7.2    Notices.
 
Any communications between the parties hereto or notices provided herein to be
given shall be sent in accordance with the provisions of, and to the addresses
set forth in, Section 12 of the Loan Agreement, and if to any Guarantor, to the
following address:
 
c/o RMH Teleservices, Inc.
15 Campus Blvd
Newtown Square, PA 19073
Attention: James Perry
Telephone No.: (610) 325-3100
Facsimile No.: (610) 492-0042
 
with copies to:             Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street
Philadelphia, PA 19103-2097
Attn: Bruce R. Lesser, Esq.



12



--------------------------------------------------------------------------------

 
Fax: 215-977-2334
 
Section 7.3      No Waiver; Cumulative Remedies.
 
No failure on the part of the Guaranteed Party to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other or further right, remedy, power or privilege. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
Section 7.4      Successors and Assigns.
 
This Guaranty and the liability and obligations of Guarantors hereunder shall be
binding upon Guarantors and each of their respective successors and assigns; and
this Guaranty shall inure to the benefit of and be enforceable by the Guaranteed
Party and its successors, transferees and assigns; provided, however, that no
Guarantor may assign any of its rights or obligations hereunder.
 
Section 7.5    Counterparts; Effectiveness.
 
This Guaranty may be executed in any number of separate counterparts, each of
which, when so executed and delivered shall be deemed an original, but all of
which counterparts when taken together shall be deemed to constitute but one and
the same agreement. This Guaranty shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. Delivery of an executed
counterpart of a signature page to this Guaranty or to any amendments, waivers,
consents or supplements hereof or thereof by facsimile shall be as effective as
delivery of a manually executed counterpart thereof.
 
Section 7.6      Setoff.
 
In addition to, and not limitation of, any rights of the Guaranteed Party under
applicable law, the Guaranteed Party shall, upon the occurrence and during the
continuance of any Event of Default, have the right to appropriate and apply to
the payment of the obligations of any Guarantor owing to it hereunder, whether
or not then due, any and all balances, credits, deposits, accounts or moneys of
such Guarantor then or thereafter maintained with the Guaranteed Party. The
Guaranteed Party agrees promptly to notify such Guarantor after any such setoff
and application made by such party; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Guaranteed Party under this Section 7.6 are in addition to any
other right or remedy (including any other right of setoff) which the Guaranteed
Party may have.
 
Section 7.7      Severability.
 
In case any provision in or obligation under this Guaranty shall be held
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining



13



--------------------------------------------------------------------------------

provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 7.8      Headings.
 
Section and subsection headings in this Guaranty are included herein for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose or be given any substantive effect.
 
Section 7.9      Survival.
 
All representations, warranties, covenants and agreements on the part of
Guarantors contained in this Guaranty and in the other Loan Documents to which
they are a party shall survive the termination of this Guaranty and shall be
effective until the Guaranteed Obligations are indefeasibly paid and performed
in full.
 
Section 7.10    Entire Agreement.
 
This Guaranty and the other Loan Documents and the documents and agreements
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings, written or oral, with respect thereto.
 
Section 7.11    Governing Law and Jurisdiction.
 
(a)        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
(b)        EACH GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE GUARANTEED
PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE THE GUARANTEED PARTY
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 7.11.
 
Section 7.12    Waiver of Jury Trial.
 
EACH GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT
CLAIMS, TORT



14



--------------------------------------------------------------------------------

CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 7.13    Service of Process.
 
Each Guarantor hereby designates and appoints CT Corporation, 111 Eighth Avenue,
13th Floor, New York, New York, as its authorized agent (the “Authorized Agent”)
to accept and acknowledge on its behalf service of any and all process which may
be served in any suit, action or proceeding in connection with this Guaranty.
Each Guarantor hereby agrees that service of process upon the Authorized Agent
at said address and written notice of said service of such Guarantor mailed or
delivered to such Guarantor in the manner provided herein shall be deemed in
every respect effective service of process upon such Guarantor, in any such
suit, action or proceeding. Each Guarantor (a) shall give prompt written notice
to the Guaranteed Party of any changed address of its Authorized Agent
hereunder, (b) may, with the prior written consent of the Guaranteed Party,
designate a substitute Authorized Agent with an office in New York, New York
(which office shall be designated as the address for service of process), and
(c) shall promptly designate such a substitute if its authorized agent ceases to
have an office in New York, New York or is dissolved without leaving a
successor.
 
Section 7.14    Additional Subsidiary.
 
If an Additional Subsidiary (as defined in the Loan Agreement) is required
pursuant to Section 6.19 of the Loan Agreement to enter into this Guaranty, then
such Additional Subsidiary shall become a party to this Guaranty (and bound by
all of the provisions hereof as a “Guarantor” hereunder) by executing a
counterpart signature page hereto and delivering the same to the Guaranteed
Party.
 
[Signature page follows]



15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
TELESERVICES MANAGEMENT COMPANY,
a Delaware corporation, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
TELESERVICES TECHNOLOGY COMPANY,
a Delaware corporation, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
RMH INTERACTIVE TECHNOLOGIES, LLC,
a Delaware limited liability company, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
RMH TELESERVICES INTERNATIONAL, INC.,
a corporation organized under the laws of
New Brunswick, Canada, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
515963 N.B. INC.,
a corporation organized under the laws of
New Brunswick, Canada, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
516131 N.B. INC.,
a corporation organized under the laws of
New Brunswick, Canada, as Guarantor
By:
 
/s/    Paul Trower        

--------------------------------------------------------------------------------

Title:
 
President

--------------------------------------------------------------------------------

 
SIGNATURE PAGE FOR GUARANTY



--------------------------------------------------------------------------------

 
Accepted and agreed to:
 
FOOTHILL CAPITAL CORPORATION,
a California corporation,
as Guaranteed Party
 
By:
 
/s/    Garrick E. Tan        

--------------------------------------------------------------------------------

Name:
 
Garrick E. Tan
Title:
 
Vice President

 
SIGNATURE PAGE FOR GUARANTY